Order entered March 3, 2021




                                                      In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                             No. 05-19-00817-CV

               ANUBIS PICTURES, LLC AND CMA FILMS, LLC, Appellants

                                                         V.

                     LAUREN SELIG, SHAKE & BAKE PRODUCTIONS,
                    STEPHEN LANNING, AND PHILIP HOBBS, Appellees

                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-17-17579

                                                 ORDER
                                Before Justices Pedersen, III, and Reichek1

              Anubis Pictures, LLC’s motion filed December 23, 2019, seeking (1) the

      dismissal of the cross-appeal filed by Lauren Selig and Shake & Bake Productions




1
    The Honorable Bill Whitehill, Justice, participated in the oral argument and submission of this case, but not
     the issuance of this order, which occurred after the expiration of his term on December 31, 2020. See
     TEX. R. APP. P. 41.1(b) (“After argument, if for any reason a member of the panel cannot participate in
     deciding a case, the case may be decided by the two remaining justices.”).
and (2) an award of damages is DENIED.


                                         /s/   AMANDA L. REICHEK
                                               JUSTICE